Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 5, 10, 11, 14-17, 19, 21-31 and 34-44 are pending and examined. Claims 2, 3, 6-9, 12, 13, 18, 20, 32 and 33 have been cancelled.
The rejection of claim(s) 1-6, 10, 12-31, 33 and 35 is/are under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Regina et al (Patent No. US 9,060,533 B2) is withdrawn for failing to disclose the nucleotide sequence of SEQ ID NO: 8.

Claim Objections
Claims 36 and 37 are objected to for reciting the limitation “wherein the plant, plant part, or plant cell contains an A, B and D genome”. These limitations are redundant as the claim already encompasses a hexaploid wheat plant that comprises an A, B and D genome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 11, 32 and 34 REMAIN rejected, and claims 1, 4, 5, 10, 14-17, 19, 21-31 and 35-44 are NOW rejected, under 35 U.S.C. 103 as being unpatentable over Regina et al (Patent No. US 9,060,533 B2) and Slade et al (Patent No. US 9,150,839 B2), and in view of Boerjan et al (Patent No. US 9,834,776 B2) and Wang et al (2014, Nature Biotechnology, 32:947-952), and in further view of Botticella et al (2011, BMC Plant Biology, 11:1-14) and Regina et al (Patent No. US 7,812,221 B2 referred to herein as ‘221).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 10, 11, 14-17, 19, 21-31 and 34-44 are drawn to a hexaploid Triticum plant or plant part comprising wild type SBEIIb alleles and a mutation in at least one SBEIIs allele made using a TALE nuclease that binds to the nucleotide sequence of SEQ ID NO: 8 and wherein the alleles comprise the sequence of SEQ ID NO: 11910, 11912 and 11915, a method of making said plant, wherein the plant comprises a deletion or insertion in each of the SBEIIa alleles, wherein the plant further comprises deletions at particular positions in the SBEIIa allele of the A, B and D genome, and a plant comprising the sequences of SEQ ID NO: 11910, 11912 and 11915 made using a TALE nuclease.
Reginal et al claim wheat grain comprising mutations in at least two SBEIIa alleles (see claims 1 and 2). These mutations may be deletion mutations (see claims 2 and 18-23). The grain may be milled, ground or pearled and come from T. aestivum and comprise increased dietary fiber such as resistant starch (col. 11, ¶ 6; see also col. 28, last ¶; see claim 9).
Regina et al teach that nucleases, including rare-cutting endonucleases such as ZFN, may be used to introduce deletions in the SBEII alleles that are one or more nucleotide base pairs (col. 25, ¶ 2; see col. 26, last ¶ bridging col. 27). Insertions may be of a similar length (col. 26, last ¶ bridging col. 27). Plants comprising these mutations are non-transgenic or free of any exogenous nucleic acid (claim 7).
Regina et al teach that plants of the invention encompass plant cells in culture such as protoplasts and immature embryos (col. 27, last ¶ bridging col. 28). Regina et al teach vectors comprising nucleic acids of interest for transformation and mutation using Agrobacterium and subsequent plant regeneration from cells (col. 43, last ¶; see 44, last ¶; see also col. 50, penultimate and last ¶).
Similarly, Slade et al claim a wheat plant comprising a null mutation in each allele of an SBEIIa gene of the A, B and D genomes wherein the plant yields germinating seeds and increased amylose content, grain from said plant, flour from said grain and a food product comprising a cell from said plant (see claims 1, 11, 16, 17 and 18).
Slade et al also teach that mutations can be made using mutagens that create short deletions or insertions (col. 15 and 16; see col. 24, ¶ 1). Slade et al disclose plants comprising mutations in each of the SBEIIa genes (e.g., see Tables 9 and 10).
Thus, while Regina et al and Slade et al reasonably teach, suggest and provide motivation for making and using wheat plants comprising deletions or insertions in at least one SBEIIa allele in each genome, the issue is whether one would have found it obvious to use a TALE nuclease as opposed to a ZFN, and whether to target said TALE nuclease to target a sequence having SEQ ID NO: 8.
Here, it was known in the art that TALE nucleases and ZFNs were interchangeable: Boerjan et al teach that there are many ways of introducing genetic modifications into plant genomes, for example, ZFNs or TALE nucleases (col. 22, ¶ 1).
Or see Wang et al which teaches, in fact, the use of TALEN to modify multiple homoeoalleles in wheat (e.g., see Abstract) showing that the method is heritable, rapid and precise and can be used to generate beneficial genetic traits that cannot be made by simple mutagenesis (p. 947, col. 1, last ¶ bridging col. 2; see also p. 951, col. 1, last ¶).
Botticella et al teach that mutating SBEIIa genes can increase amylose content yielding grain with increased health benefits (see Abstract; see also p. 1, col. 2, ¶ 1).
Regarding the target sequence as claimed, 221 teaches that the sequence of the SBEIIa allele was known in the art and to have 100% sequence identity to SEQ ID NO: 8 of the instant invention (see also Attachment A; see col. 9, ¶ 6).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the methods as taught by Regina et al and Slade et al where all SBEII genes/alleles are mutated by instead using TALE nucleases, for example, as taught by Boerjan et al and Wang et al because to do so is a design choice using a functionally equivalent, if not superior, methodology.
For methods to be functionally equivalent, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06
Factors that will support a conclusion that the prior art element is an equivalent are: (1) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000); or (2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co. , 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); or (3) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000). See MPEP 2183.
Here, the use of TALE nucleases versus random mutagenesis satisfies all three requirements as established in IMS Technology, Inc. v. Haas Automation, Inc.
Moreover, it would have been prima facie obvious to introduce the insertion or deletion in the target sequence of SEQ ID NO: 8 because it is known in the art to be the SBEIIa allele (e.g., see ‘221).
One would have had a reasonable expectation of success in arriving at the sequence as set forth in SEQ ID NO: 11910, 11912 and 11915 because it is a result of using TALE nuclease targeting a known SBEIIa sequence.
In other words, the size and location of the insertion in the SBEIIa gene of the B genome or any other genome is inconsequential so long as said insertion, which one would arrive at using a TALE nuclease, results in an inactive gene, the importance of which is discussed above.

Response to Arguments 
Applicant traverses the rejection of the claims because Regina teaches that plants must also have SBEIIb mutations to increase dietary fiber while Slade is silent regarding SBEIIb mutations and thus do not rebut the teachings of Regina (Applicant reply dated 08 September 2022, p. 11, last ¶).
This argument is unpersuasive because the sections in Regina to which Applicant refers makes no reference to fiber content: Table 16 in Regina makes no mention of fiber content or SBEIIb mutations.
In fact, Regina is replete with examples where only SBEIIa is mutated or knocked out (e.g., see col. 56, Example 2 where RNAi is used to inhibit SBEIIa expression; see also col. 65, last ¶ bridging col. 66). Applicant seemingly admits that it was known in the art that one could mutate SBEIIa alleles by referencing the teachings of Slade (e.g., see Applicant reply dated 08 September 2022, p. 11, last ¶).
Moreover, Regina teaches that SBEIIa is the primary determinant of the amylose level in the starch, which is of importance because it was known that increased amylose content correlates with increased resistant starch, a form of dietary fiber (col. 59, ¶ 1; see col. 2, ¶ 2; see also col. 35, penultimate ¶; see also Slade at col. 2, ¶ 1, which teaches SBEIIa is the major isoform).
Thus, Regina does not, in fact, teach that the grain must also have SBEIIb mutations to increase dietary fiber.
Furthermore, the fact that Slade is silent regarding fiber content is also immaterial as it was known that mutating SBEIIa alleles increases amylose content and thus dietary fiber. Thus, based on the teachings of Slade, Regina and the state of the art, one would reasonable expect dietary fiber content to be increased.
Applicant argues none of the cited references teach using TALENs to mutate SEQ ID NO: 8 resulting in increased dietary fiber, and that mutations within the gene do not necessarily result in increased dietary fiber (Applicant response dated 08 September 2022, p. 12, ¶ 1).
Regarding the latter argument, it is noted that this position is not commensurate in scope with what is claimed. Here, claim 1 is not directed to any particular mutation and thus encompass, as Applicant proposes, mutations that would not result in increased dietary fiber. As such, this position would raise the issue of whether the claims are fully enabled or adequately described pursuant to 35 U.S.C. 112(a), first paragraph.
The former argument is unpersuasive because it pertains to whether the claims are anticipated by the prior art rather than rendered obvious by a combination of references. In other words, the cited art in the rejection need not explicitly teach using TALENs to mutate SEQ ID NO: 8.
As previously noted, the Office explained that the issue is whether one would have found it obvious to use a TALE nuclease as opposed to a ZFN to target a sequence encoding the SBEIIa gene in light of the fact that Regina and Slade reasonably teach, suggest and provide motivation for making and using wheat plants comprising deletions or insertions in wheat SBEIIa genes. 
As the Office concluded, it would have been obvious because to do so is a design choice using a functionally equivalent, if not superior, methodology: TALENs.
Applicant asserts that Regina was unable to obtain SBEIIa triple null plants while Boerjan and Wang are silent regarding SBEII enzymes, and that Botticella does not teach hexaploid wheat. Applicant thus concludes that one could not reasonably predicted the instantly claimed products and methods (Applicant response dated 08 September 2022, p. 12, penultimate ¶).
This argument is not persuasive because as previously noted, the claims are not directed to SBEIIa triple null plants (e.g., see claims 1, 4, 5, 14, 15, 16, 17, etc.). As such, this argument is not commensurate in scope with what is claimed. Moreover, this assertion is factually incorrect as Regina teaches SBEIIa triple null plants (e.g., col. 66, ¶ 1). Even assuming arguendo that Regina does not teach triple nulls, Slade explicitly does and why one would be motivated to do so.
With respect to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the secondary references of Boerjan and Wang and Boticella are cited to demonstrate the state of art in so far as that is was known that TALENs and ZFNs are interchangeable, that TALENs can be used to introduce mutations in wheat, and that SBEIIa gene sequences were known in the art and could be mutated in order to increase amylose content and in turn dietary fiber.
Regarding claim 11, Applicant argues that it is required that the alleles comprise the nucleotide sequences of SEQ ID NO: 11910, 11912 and 11915 and that Regina fails to provide this teaching or suggestion (Applicant reply dated 08 September 2022, p. 11, ¶ 1).
	This argument is not persuasive and has been previously addressed: the size and location of the insertion in the SBEIIa gene of the B genome is inconsequential so long as said insertion, which one would arrive at using a TALE nuclease, results in an inactive gene, the importance of which is discussed above. Namely, the particularly claimed insertions and deletions as encompassed by claim 11 would necessarily result from using a TALE nuclease targeting the nucleotide sequence of SEQ ID NO: 8.
	The same is true of the other SBEIIa genes in the other genomes of the plant. So long as a triple null mutant is produced as suggested and taught by Regina then it is immaterial where in the gene said mutations are present.

Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A


Alignment of SEQ ID NO: 5 from ‘221 with SEQ ID NO: 8 of the instant invention

Patent No. 7812221
; GENERAL INFORMATION:
;  APPLICANT: Regina, Ahmed
;  APPLICANT:  Zhongyi, Li
;  APPLICANT:  Rahman, Sadequr
;  APPLICANT:  Morell, Matthew  K.
;  TITLE OF INVENTION: WHEAT WITH ALTERED BRANCHING ENZYME ACTIVITY AND STARCH AND STARCH
;  TITLE OF INVENTION:  CONTAINING PRODUCTS DERIVED THEREFROM
;  FILE REFERENCE: 69783-A
;  CURRENT APPLICATION NUMBER: US/10/881,808
;  CURRENT FILING DATE:  2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/484,169
;  PRIOR FILING DATE: 2003-06-30
;  PRIOR APPLICATION NUMBER: US 60/484,360
;  PRIOR FILING DATE: 2003-07-01
;  NUMBER OF SEQ ID NOS: 35
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 5
;   LENGTH: 273
;   TYPE: DNA
;   ORGANISM: Triticum aestivum
US-10-881-808-5

  Query Match             100.0%;  Score 49;  DB 23;  Length 273;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCTGAGCCGCGCGGCCTCTCCAGGGAAGGTCCTGGTGCCTGACGGCGA 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        191 TCCTGAGCCGCGCGGCCTCTCCAGGGAAGGTCCTGGTGCCTGACGGCGA 239